Citation Nr: 1109911	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  08-24 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a right shoulder disability.

2.  Entitlement to an initial evaluation in excess of 10 percent for left ankle sprain residuals.

3.  Entitlement to an initial compensable evaluation for low back strain.


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to August 2001.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Augusta, Maine (RO).  Jurisdiction of the case was subsequently transferred to the RO in St. Louis, Missouri.


FINDINGS OF FACT

1.  Right shoulder disability is manifested by pain, crepitus, infrequent episodes of dislocations, guarding of movements, and limitation of motion to 180 degrees of forward flexion, 170 degrees of abduction, 90 degrees of external rotation, and 80 degrees of internal rotation.

2.  Left ankle sprain residuals are manifested by painful motion, clicking, and limitation of motion to 12 degrees of dorsiflexion and 30 degrees of plantar flexion, without instability.

3.  Manifestations of low back strain include pain, stiffness, and limitation of motion to 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of bilateral lateral flexion, 20 degrees of lateral rotation to the right, and 30 degrees of lateral rotation to the left.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 20 percent, but no more, for a right shoulder disability are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5203 (2010).

2.  The criteria for an initial evaluation in excess of 10 percent for left ankle sprain residuals have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).

3.  The criteria for an initial compensable evaluation for low back strain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claims concerning the proper disability rating to be assigned to his service-connected right shoulder, left ankle, and low back disabilities arise from his disagreement with the initial disability evaluations assigned to these conditions following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to these claims is needed under VCAA.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 556 U. S. ___ (2009) (slip op., at 15) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In an April 2007 letter, the RO requested that the Veteran identify any medical records available, but the Veteran did not respond.  The Veteran was also afforded a VA examination for joints in August 2007.  The VA examination was performed by a VA examiner who had reviewed the medical history of the Veteran's right shoulder, left ankle, and low back disabilities, examined the Veteran, and included sufficient detail as to the current severity of his service-connected disabilities.  The Board therefore concludes that this examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Subsequent to the August 2007 VA examination, the RO attempted to obtain an additional VA examination to ascertain the current severity of the Veteran's service-connected right shoulder, left ankle, and low back disabilities.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992); see Weggenmann v. Brown, 5 Vet. App. 281 (1993) (holding that VA's duty to assist includes providing the Veteran with a new examination when the available evidence is too old for an evaluation of his current condition).  The record reflects that in August 2009 the RO instructed the VA Medical Center (VAMC) in St. Louis, Missouri to schedule the Veteran for a VA examination.  However, the VAMC indicated that the Veteran called and cancelled the scheduled VA examination.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

Right Shoulder Disability

Service connection for right shoulder rotator cuff tear was granted by an August 2007 rating decision and a 10 percent evaluation was assigned under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5203, effective from March 27, 2007.  In November 2007, the Veteran filed a timely notice of disagreement as to the initial evaluation assigned for his service-connected right shoulder disability and perfected his appeal in July 2008.

The Veteran's service-connected right shoulder disability is evaluated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5203.  Diagnostic Code 5203 provides that in cases of clavicular or scapular impairment, with dislocation, a 20 percent rating is warranted where either the major or minor arm is involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5203.  Nonunion of the clavicle or scapula with loose movement is assigned a 20 percent rating, while nonunion without loose movement warrants a 10 percent evaluation.  Id.  Malunion of the clavicle or scapula is assigned a 10 percent rating, or may be rated based on impairment of function of the contiguous joint.  Id.

The Veteran was afforded a VA examination in August 2007.  The VA examiner indicated that all available medical records in the Veteran's claims file were reviewed.  The Veteran reported that he was right-handed.  The Veteran denied a history of hospitalization or surgery, trauma to the joints, neoplasm, use of assistive aids for walking, or functional limitations on standing or walking.  The Veteran reported flare-ups of the joints, moderate in severity, occurring two to three times weekly and lasting for hours.  He stated that he needed to stop activity and rest during a flare-up.  With regard to his right shoulder disability, the Veteran reported pain, instability, stiffness, and weakness.  He also reported episodes of dislocation or subluxation occurring less than once a year.  He denied any deformity, locking episodes, effusion, or inflammation.

On physical examination, the range of motion of the Veteran's right shoulder showed 180 degrees of forward flexion, with pain beginning at 180 degrees; 170 degrees of abduction, with pain beginning at 90 degrees; 90 degrees of external rotation, with pain beginning at 90 degrees; and 80 degrees of internal rotation, with pain beginning at 45 degrees.  No additional limitation of motion was shown on repetitive motion.  The Veteran reported recurrent shoulder dislocations and guarding of movements.  There was crepitus and painful movement; however, no joint ankylosis was shown.  The diagnosis was chronic rotator cuff tear.  The examiner found that the Veteran's right shoulder disability had significant effects on general occupational activities due to problems with lifting, carrying, and decreased strength of the upper extremity.  To that effect, the Veteran reported increased absenteeism at work.  As to the right shoulder disability's impact on daily activities, the examiner found that there were no effects on shopping, traveling, feeding, bathing, dressing, toileting, or grooming; moderate effects on chores; and severe effects on exercising, sports, and recreation.

Resolving any doubt in the Veteran's favor, the Board finds that a 20 percent evaluation is warranted under Diagnostic Code 5203.  This diagnostic code provides for a 20 percent evaluation for impairment of clavicle or scapula with dislocations.  In this case, VA examination shows that the Veteran reported episodes of dislocation or subluxation, although not occurring frequently.  Subluxation is "incomplete or partial dislocation."  Antonian v. Brown, 4 Vet. App. 179, 182 (1993).  He also complained of recurrent shoulder dislocations and guarding of movements.  The Board finds that the Veteran's statements as to his shoulder dislocation competent evidence of observable symptoms, and also finds such statements credible in that regard.  Lay assertions may serve to support a claim by supporting the presence of symptoms of disability subject to lay observation.  See  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Moreover, VA examination shows that the Veteran avoids lifting and the VA examiner found that the Veteran's right shoulder disability had significant effects on general occupational activities due to problems with lifting, carrying, and decreased strength of the upper extremity.  Accordingly, the Board finds that these facts approximate the criteria for a 20 percent evaluation under Diagnostic Code 5203.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  A 20 percent evaluation is the maximum rating available under this diagnostic code.

The Board has considered whether a higher rating is warranted for the right shoulder disability under other rating codes.  Diagnostic Code 5200 is not applicable in this case as there is no evidence of ankylosis of the Veteran's right shoulder, thus rendering Diagnostic Code 5200 inapplicable.  Additionally, under Diagnostic Code 5201, an evaluation in excess of 20 percent is assigned for limitation of the major arm motion greater than at midway between side and shoulder level, between 45 and 90 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2010).  However, limitation of motion at midway between side and shoulder level has not been shown by the evidence of record.  At his August 2007 VA examination, range of motion of the Veteran's right shoulder, even after repetitive testing, consisted of 180 degrees of forward flexion and 170 degrees of abduction.  Moreover, the evidence of record does not show recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all arm movements.  Thus, an evaluation in excess of 20 percent is not warranted under Diagnostic Code 5202.

The Board has considered whether there is any additional functional loss not contemplated in the 20 percent evaluation assigned herein.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include: weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  The Veteran contends that his right shoulder disability has been manifested by pain, instability, stiffness, and weakness.  The regulations define normal range of motion for the shoulder as forward flexion from zero to 180 degrees, abduction from zero to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2010).  As such, the Veteran's right shoulder is shown to have only a slight limitation of motion.  Moreover, the August 2007 VA examiner noted that there was no additional limitation of motion after repetitive motion.  As there is no objective evidence that repetition caused increased pain, fatigability, incoordination, or weakness, the Board finds that there is no additional functional loss not contemplated in the 20 percent evaluation.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  Accordingly, an increased evaluation on this basis is not warranted.

Left Ankle Sprain Residuals

Service connection for left ankle sprain residuals was granted by an August 2007 rating decision and a 10 percent evaluation was assigned under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5271, effective from March 27, 2007.  In November 2007, the Veteran filed a timely notice of disagreement as to the initial evaluation assigned for his service-connected left ankle disability and perfected his appeal in July 2008.

The Veteran's left ankle sprain residuals have been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Diagnostic Code 5271 provides that a disability of the ankle manifested by limited motion warrants a 10 percent evaluation for moderate limitation of motion, and a 20 percent evaluation for marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

The Veteran was afforded a VA examination in August 2007.  The Veteran reported left ankle pain, popping, giving way, instability, and stiffness; but denied any deformity, locking episodes, or inflammation.  On physical examination, the Veteran's gait was normal and no evidence of abnormal weight-bearing was shown.  On range of motion testing, the Veteran's left ankle revealed 12 degrees of dorsiflexion and 30 degrees of plantar flexion, with no additional limitation of motion on repetitive use.  There was clicking with plantar flexion without instability.  No joint ankylosis, ankle instability, tendon abnormality, or angulation was shown.  The diagnosis was residuals of left ankle sprain.  The examiner found that the Veteran's left ankle disability had no significant effects on occupational activities.  As to the left ankle disability's impact on daily activities, the examiner found that there were no effects on chores, shopping, traveling, feeding, bathing, dressing, toileting, or grooming; but severe effects on exercising, playing sports, and recreation.

The preponderance of the evidence does not support the Veteran's claim for an initial evaluation in excess of 10 percent for his left ankle disability.  The Veteran's left ankle disability is manifested by painful motion, clicking, and limitation of motion to 12 degrees of dorsiflexion and 30 degrees of plantar flexion, without instability.  The standardized description of joint measurements is provided in Plate I under 38 C.F.R. § 4.71a.  Normal dorsiflexion of the ankle is from 0 to 20 degrees.  Normal plantar flexion of the ankle is from 0 to 45 degrees.  The Veteran's left ankle had 12 out of 20 degrees of dorsiflexion and 30 out of 45 degrees of plantar flexion.  While the Board finds that this approximates a moderate limitation of motion, it does not amount to a marked limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Additionally, regarding functional abilities, the Veteran reported that there were no functional limitations on standing or walking.  Additionally, the VA examiner found that the Veteran's left ankle disability had no significant effects on his occupational or daily activities, except for engaging in more strenuous types of activities, such as exercise, sports, or recreational activities.

Consideration has been given to assigning a higher disability evaluation under another diagnostic code.  However, there is no evidence of record indicating that the Veteran has ankylosis of the left ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or an astragalectomy.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 (2010).

The Veteran reported symptoms of painful motion, popping, giving way, instability, and stiffness; however the August 2007 VA examination demonstrated that there was no evidence of instability.  The VA examiner also noted that there was no additional limitation motion on repetitive use.  As such, the Board finds that there is no additional functional loss not contemplated in the currently assigned 10 percent evaluation.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.

Low Back Strain

Service connection for low back strain was granted by an August 2007 rating decision and a 10 percent evaluation was assigned under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5237, effective from March 27, 2007.  In November 2007, the Veteran filed a timely notice of disagreement as to the initial evaluation assigned for his service-connected low back disability and perfected his appeal in July 2008.

The Veteran's service-connected low back strain is currently rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5237.  A 10 percent evaluation under Diagnostic Code 5237 is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  Where the criteria for a compensable evaluation under a diagnostic code are not met, as here, a noncompensable evaluation is awarded.  See 38 C.F.R. § 4.31 (2010).

The Veteran was afforded a VA spine examination in August 2007.  He reported decreased motion, stiffness, and flare-ups of the spinal condition, in moderate severity, occurring every one to two months and lasting for one to two days.  He stated that the precipitating factor was overuse and alleviating factor was "cracking the back."  He further stated that during a flare-up, he needed to stay as still as possible until it resolved.  He denied spasms, atrophy, guarding, painful motion, tenderness, or weakness.  The examiner noted that there was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal spinal contour.  

On physical examination of the spine, the posture, head position, symmetry in appearance, and gait type were normal.  The range of motion of the thoracolumbar spine revealed 90 degrees of flexion; 30 degrees of extension; 30 degrees of lateral flexion, bilaterally; 20 degrees of lateral rotation to the right; and 30 degrees of lateral rotation to the left.  No additional loss of motion was shown on repetitive use.  X-ray of the spine showed that the vertebral body heights and intervertebral disc spaces were normal; alignment was intact; and the paraspinal soft tissues appeared normal.  The diagnosis was low back strain.  The Veteran reported that he worked as a police officer for 5 to 10 years and lost no time from work in the past year because of his low back condition.  The examiner found that the Veteran's low back disability had significant effects on general occupational activities due to problems with lifting and carrying.  The Veteran reported that he avoided lifting and needed to not wear pistol belt when the back was flaring.  As to the low back disability's impact on daily activities, the examiner found that there were no effects on shopping, traveling, feeding, bathing, dressing, toileting, or grooming; moderate effects on chores; and severe effects on exercising, playing sports, and recreation.

In his November 2007 notice of disagreement, the Veteran reported pain with regard to his low back disability.

An initial compensable evaluation is not warranted for the Veteran's low back disability.  The medical evidence of record shows that the Veteran's service-connected low back strain is manifested by pain and limitation of motion to 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of bilateral lateral flexion, 20 degrees of lateral rotation to the right, and 30 degrees of lateral rotation to the left.  The combined range of motion of the thoracolumbar spine is 240 degrees.  There is no medical evidence of record that the Veteran's thoracolumbar spine was limited to 85 degrees or less of forward flexion or to a combined range of motion of 235 degrees or less.  Furthermore, the VA examination showed that there was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal spine contour.  Additionally, x-ray of the spine revealed that the vertebral body heights and intervertebral disc spaces were normal.

Furthermore, a compensable evaluation is not warranted under the provisions of Diagnostic Code 5243, as the medical evidence of record does not show any incapacitating episodes, defined as periods of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician, for a period of at least 2 weeks in any 12 month period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2010).

The Veteran has reported low back pain.  However, the medical evidence of record does not show that this results in additional limitation of motion due to pain.  The August 2007 VA examiners found that no additional loss of motion was shown on repetitive motion.  Pain has already been taken into account by the limitation of motion described in the August 2007 VA examination report.  As the objective medical evidence of record does not show that pain caused additional limitation of motion beyond that contemplated by the assigned evaluation, an increased evaluation is not warranted on this basis.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.

Other Considerations

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected right shoulder, left ankle, and low back disabilities, the evidence shows no distinct periods of time since the initial grant of service connection, during which the Veteran's service-connected disabilities varied to such an extent that evaluations greater than or less than those assigned herein would be warranted.  Thus, staged ratings are not in order.  See Fenderson, 12 Vet. App. at 126.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards.  Id.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required.

In this case, the Veteran's disability picture for his service-connected right shoulder is not so unusual or exceptional in nature as to render the evaluation assigned herein inadequate.  The Veteran's right shoulder disability is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5203, the criteria for which are found to specifically contemplate the level of disability and symptomatology.  The Veteran's right shoulder disability is manifested by pain, crepitus, infrequent episodes of dislocations, guarding of movements, and limitation of motion to 180 degrees of forward flexion, 170 degrees of abduction, 90 degrees of external rotation, and 80 degrees of internal rotation.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 20 percent evaluation assigned herein for his service-connected right shoulder disability.  Disability ratings in excess of 20 percent are provided for certain manifestations of shoulder disability, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for the current disability rating more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the 20 percent schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.71a, Diagnostic Code 5203.

Additionally, the Board finds that the Veteran's disability picture for his service-connected left ankle is not so unusual or exceptional in nature as to render the current evaluation inadequate.  The Veteran's left ankle sprain residuals were evaluated under to 38 C.F.R. § 4.71a, Diagnostic Code 5271, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's left ankle sprain residuals are manifested by painful motion, clicking, and limitation of motion to 12 degrees of dorsiflexion and 30 degrees of plantar flexion, without instability.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disability rating for his left ankle sprain residuals.  Disability ratings are provided for certain manifestations of ankle disability, but the medical evidence reflects that those manifestations are not present in this case.  Accordingly, the current 10 percent schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.71a, Diagnostic Code 5271.

The Board also finds that the Veteran's disability picture for his service-connected low back is not so unusual or exceptional in nature as to render the current evaluation inadequate.  The Veteran's low back strain was evaluated under to 38 C.F.R. § 4.71a, Diagnostic Code 5237, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's low back strain is manifested by pain, stiffness, and limitation of motion to, at most, 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of bilateral lateral flexion, 20 degrees of lateral rotation to the right, and 30 degrees of lateral rotation to the left.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disability rating for his low back disability.  Compensable ratings are provided for certain manifestations of low back disability, but the medical evidence reflects that those manifestations are not present in this case.  Accordingly, the current noncompensable schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.71a, Diagnostic Code 5237.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

An initial evaluation of 20 percent, but no greater, for a right shoulder disability is granted, subject to the applicable regulations concerning the payment of monetary benefits.

An initial evaluation in excess of 10 percent for left ankle sprain residuals is denied.

An initial compensable evaluation for low back strain is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


